Per Curiam.

R. C. 5717.02 provides that “[a]ppeals from final determinations by the tax commissioner * * * of any preliminary, amended, or final tax assessments, reassessments, valuations, determinations, findings, computations, or orders made by * * * [the] commissioner may be taken to the board of tax appeals by the taxpayer * * *.” A journal entry which the Tax Commissioner issues only in order to carry out the expressed mandate of this court is not a “final determination” within the purview of R. C. 5717.02.
The decision of the Board of Tax appeals dismissing the appeal is affirmed.

Decision affirmed.

CELEBREZZE, C. J., HERBERT, COLE, P. BROWN, SWEENEY, Potter and Holmes, JJ., concur.
Cole, J., of the Third Appellate District, sitting for W. Browít, J.
Potter, J., of the Sixth Appellate District, sitting for Looher, J.